DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Natori (US 20020175958 A1) in view of Rabindranath Dutta (US 6681246 B1).

Regarding claim 1, Natori discloses a notification system (¶ [13]) comprising: 
a printing apparatus (Fig. 1 numeral 7); and 
a server system (¶ [65] server system containing printer graphics driver; ¶ [7]), the server system being provided outside the printing apparatus and being provided outside an information processing apparatus (¶ [65] indicating the server is a standalone system), 
wherein the printing apparatus includes a printing unit configured to print a content (¶ [68] printer), and 
wherein the server system is configured to control the information processing apparatus to execute, at a first timing, processing for a first printed material obtained by printing a first content, based on information indicating that the content printed by the printing apparatus corresponds to the first content (¶ [62] GDI instructing printer driver of client;¶ [146-147] printing pages including pattern images), and to control the information processing apparatus to execute, at a second timing earlier than the first timing, processing for a second printed material obtained by printing a second content, based on information indicating that the content printed by the printing apparatus corresponds to the second content (¶ [79] notify printing of sheets prior to pattern images being printed thereon), the second content being different from the first content (see rejection above wherein first content includes pattern images and second content is printed without assisting image information).
	Natori fails to explicitly disclose the server system includes a control unit configured to execute notification processing.
	Dutta, in the same field of endeavor of obtaining printable information from a server system (Col. 2 line 63-Col. 3 line 12), teaches the server system includes a control unit configured to execute notification processing (Col. 3 lines 36-49).
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server system being provided outside the printing apparatus and being provided outside an information processing apparatus as disclosed by Natori to utilize the teachings of Dutta which teaches the server system includes a control unit configured to execute notification processing to enable the automatic printing of information at a specified timing through push processing without user intervention.

Regarding claim 2, Natori discloses the notification system according to claim 1 (see rejection of claim 1), wherein the first content includes an assisting image area for assisting processing of a printed material (see rejection of claim 1; Fig. 7 depicts pattern pages having “assisting image area” guiding the user where to cut or overlap).

Regarding claim 3, Natori discloses the notification system according to claim 2, wherein the second content does not include the assisting image area (¶ [76] no pattern settings made indicates no assisting image information printed on the sheet).

Regarding claim 5, Natori discloses the notification system according to claim 2, wherein the assisting image area in the first content includes at least one of a line indicating a cutting position, a line indicating a folding position, or an overlap width (¶ [22] “the pattern printed on the margin includes a cut margin or overlap width”).


Regarding claim 11, Natori discloses the notification system according to claim 1 (see rejection of claim 1).
Natori fails to explicitly disclose wherein control for causing the information processing apparatus to execute the notification processing for the first printed material is control for causing a predetermined application program in the information processing apparatus to execute the notification processing for the first printed material.
Dutta teaches wherein control for causing the information processing apparatus to execute the notification processing for the first printed material is control for causing a predetermined application program in the information processing apparatus to execute the notification processing for the first printed material (Col. 4 lines 16-25).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server system being provided outside the printing apparatus and being provided outside an information processing apparatus as disclosed by Natori to utilize the teachings of Dutta which teaches control for causing the information processing apparatus to execute the notification processing for the first printed material is control for causing a predetermined application program in the information processing apparatus to execute the notification processing for the first printed material to implement scripts received to determine how to process received content.

Regarding claim 13, Natori discloses the notification system according to claim 1 (see rejection of claim 1).
Natori fails to explicitly disclose an acquisition unit configured to acquire content information about the content printed by the printing apparatus, wherein a timing of when the notification processing is executed by the information processing apparatus is controlled based on the content information.
Dutta teaches an acquisition unit configured to acquire content information about the content printed by the printing apparatus, wherein a timing of when the notification processing is executed by the information processing apparatus is controlled based on the content information (Col. 5 lines 43-54).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server system being provided outside the printing apparatus and being provided outside an information processing apparatus as disclosed by Natori to utilize the teachings of Dutta which teaches an acquisition unit configured to acquire content information about the content printed by the printing apparatus, wherein a timing of when the notification processing is executed by the information processing apparatus is controlled based on the content information to enable the automatic printing of information at the specified timing without user intervention.

Regarding claim 14, Natori discloses the notification system according to claim 1 (see rejection of claim 1), wherein the information processing apparatus configured to execute the notification processing for the first printed material is an apparatus configured to transmit a print job for printing the first content to the printing apparatus (¶ [35]).

Regarding claim 16, Natori discloses the notification system according to claim 1 (see rejection of claim 1), wherein the notification processing for the first printed material is processing for displaying a notification area for the first printed material (¶ [16]).

Regarding claim 18, Natori discloses an information processing apparatus (see rejection of claim 1) comprising: 
an acquisition unit configured to acquire information about a content printed by a printing apparatus (see rejection of claim 13); and 
a control unit configured to control the information processing apparatus to execute, at a first timing, notification processing for a first printed material obtained by printing a first content, based on information indicating that the content printed by the printing apparatus corresponds to the first content, and to control the information processing apparatus to execute, at a second timing earlier than the first timing, notification processing for a second printed material obtained by printing a second content, based on information indicating that the content printed by the printing apparatus corresponds to the second content, the second content being different from the first content (see rejection of claim 1).

Regarding claim 19, Natori discloses a server system that is provided outside a printing apparatus and is provided outside an information processing apparatus (see rejection of claim 1), the server system comprising: 
an acquisition unit configured to acquire information about a content printed by the printing apparatus (see rejection of claim 13); and 
a control unit configured to control the information processing apparatus to execute, at a first timing, notification processing for a first printed material obtained by printing a first content, based on information indicating that the content printed by the printing apparatus corresponds to the first content, and to control the information processing apparatus to execute, at a second timing earlier than the first timing, notification processing for a second printed material obtained by printing a second content, based on information indicating that the content printed by the printing apparatus corresponds to the second content, the second content being different from the first content (see rejection of claim 1).

Allowable Subject Matter

Claims 4, 6-10, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
July 15, 2022